               Case 3:20-cv-05330-MJP Document 15 Filed 11/10/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8
                                  WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 9

10           RICHARD HENIX, DEANNA                                CASE NO. C20-5330 MJP
             COMSTOCK,
11                                                                ORDER DISMISSING CASE FOR
                                      Plaintiffs,                 FAILURE TO PROSECUTE
12
                     v.
13
             EMILY ROGERS, LAURA
14           SANCHEZ, PAUL O BRAIN,
             JENNIFER WALKER,
15
                                      Defendants.
16

17
             THE COURT issued an order on October 7, 2020 to the parties requiring them to file a joint
18
     status report by November 7, 2020. (Dkt. No. 13.) The parties failed to file a joint status report by
19
     that date. On November 9, 2020 Plaintiffs sent the Court via email a document that the Court has
20
     docketed as a “status report.” (Dkt. No. 14.) Upon careful review, the document is not a joint status
21
     report. It is difficult to follow and contains no statements regarding Plaintiffs’ attempt to prepare a
22
     joint status report. The Court warned the parties that failure to file the joint status report could result
23

24


     ORDER DISMISSING CASE FOR FAILURE TO PROSECUTE - 1
               Case 3:20-cv-05330-MJP Document 15 Filed 11/10/20 Page 2 of 2




 1   in dismissal. The Court therefore DISMISSES the case without prejudice for failure to prosecute. See

 2   Fed. R. Civ. P. 41(b).

 3           The clerk is ordered to provide copies of this order to all counsel.

 4           Dated November 10, 2020.

 5                                                         A
                                                           Marsha J. Pechman
 6
                                                           United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER DISMISSING CASE FOR FAILURE TO PROSECUTE - 2
